DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents filed on April 15, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by of BIRKLE (US 8,402,719).
In reference to claim 18, BIRKLE discloses an inflation and sealing assembly comprising: a material supply spindle 205; a brake mechanism (280, 281, 282, 284; column 7 lines  11-28) connected to the spindle 205; and a control system in communication with the brake mechanism to vary the frictional force applied by the brake mechanism based on a recipe (RFID) corresponding to a material (column 7 lines 26-34).
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAIGLE (US 20070251190).
Regarding claims 19 and 20, DAIGLE discloses a method of operating a film inflation and sealing system comprising: a controller 250 configured to select a pre-stored recipe from a plurality of pre-stored recipes based on a configuration of a supply film material 28, 421, 500  received by the system, wherein the controller is configured (via panel 87 or in response to film RFID ) to select an operating parameter (e.g. seal temperature, seal pressure, air-fill levels, drive delays of component/timing) of the web inflation and sealing machine (paragraph 78) to ramp up or down based on the film material, the at least one setting in correspondence to at least one operating parameter of the web inflation and sealing machine according to the selected pre-stored recipe (paragraphs 81 & 84).

Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed film inflation system controller configured to modify one or more setting corresponding to at least one operating parameter of the system according to a pre-stored recipe based on a configuration of a film material supplied to a web inflation and sealing machine for the purpose of preventing wasted material due to under-inflated or improper seals.
The prior art has been found to disclose (inflation and sealing) systems that receive a supply of film material wherein a controller automatically adjusts parameters of the system in response to the type of film material supplied, wherein the system has default settings (pre-stored recipe).  However, while there is teachings of a respective controller presenting information in response to the default setting for a user to make modifications (paragraph 84 DAIGLE (US 20070251190)) to a parameter of the system, there is no disclosure of the controller(s) modify an operating parameter according to a selected prestored recipe.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/
Primary Examiner, Art Unit 3721

May 22, 2018